Citation Nr: 0933014	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  06-02 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1954 to January 
1959.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claims for service 
connection.

In September 2008, the Board remanded this claim for 
additional development.  In April 2009, the Board requested a 
specialist's opinion.  That development having been 
completed, the claim has been returned to the Board and is 
now ready for appellate disposition.


FINDINGS OF FACT

1.  Bilateral hearing loss is causally or etiologically 
related to noise exposure during service.

2.  Bilateral tinnitus is causally or etiologically related 
to noise exposure during service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was due to or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2008).

2.  Bilateral tinnitus was due to or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2008).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Consequently, the Board finds that any lack of 
notice and/or development, which may have existed under the 
VCAA, cannot be considered prejudicial to the Veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Bilateral Hearing 
Loss

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or in 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Under C.F.R. § 3.385, medical evidence of current hearing 
loss requires a showing that the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or that the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent. 

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss.  He states that he was exposed to 
acoustic trauma while on active duty, which included working 
as an engineman on ships.

The Veteran's DD-214 reflects that during the Veteran's 
period of active service, he attended engineman training from 
March 1956 to July 1956.  The Veteran claims that he was 
exposed to the constant noise of ships engines during 
service.  This appears to be consistent with his service 
personnel records and acoustic trauma due to noise exposure 
is conceded, as such is consistent with the circumstances of 
the Veteran's service.  See 38 U.S.C.A. § 1154(a).

Service treatment records were reviewed.  During the 
Veteran's entrance examination in October 1954, a hearing 
test was conducted and revealed normal hearing (15/15) levels 
in both ears on whispered voice testing.  There is no 
evidence of a hearing test conducted upon separation.  

VA outpatient records and private treatment records were 
reviewed.  The Veteran has worn hearing aids since 1999, and 
VA outpatient records indicate the Veteran was fitted for 
high frequency hearing loss hearing aids in November 2005.  
The Veteran was afforded a VA examination in December 2008.  
On the authorized audiological evaluation in December 2008, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
30
60
90
LEFT
30
50
75
105

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 86 percent in the left ear.  
The diagnostic tests revealed mild to profound sensorineural 
hearing loss, bilaterally.  The examiner opined that the 
etiology of the Veteran's hearing loss could not be resolved 
as there are a number of potential non-military etiologies 
that could have led to the Veteran's hearing loss.  The 
examiner opined that he could not allocate a degree of the 
Veteran's current hearing loss to each of the non-military 
etiologies or to his military noise exposure.

The Board notes that the VA examination in December 2008 
shows the Veteran has current bilateral hearing loss as it is 
defined by VA regulation, and therefore, the current 
disability requirement for service connection is satisfied.  
However, the question remains whether a medical nexus exists 
between the current hearing loss and the Veteran's claimed 
in-service noise exposure.

An opinion as to the likelihood the Veteran's current hearing 
loss and tinnitus are etiologically related to exposure to 
hazardous noise during service was requested from an 
otolaryngologist in April 2009.  The specialist reviewed the 
Veteran's claims file and several audiograms.  According to 
the specialist, a November 2005 audiogram demonstrated normal 
hearing up to 1500 Hz bilaterally, then sharply down sloping 
sensorineural hearing loss that began at 1500 Hz and sharply 
down sloped to severe sensorineural hearing loss at 4000 Hz.  
Additionally, the specialist indicated the audiogram taken 
during the VA examination in December 2008 demonstrated a 
progression of hearing loss in both ears.  The specialist 
stated that the configuration of the audiogram is very 
consistent with noise-induced hearing loss.  She continued by 
stating that if presbycusis (age-related hearing loss) were a 
more important factor, the 2005 audiogram would likely not 
show normal hearing up to 1500 Hz, but would show some degree 
of hearing loss even in the lower frequencies.  She also 
stated that there is no concrete evidence that diabetes or 
hypertension can cause hearing loss and there is no evidence 
that the Veteran was exposed to ototoxic medication.  As 
such, the specialist stated these are not believed to be 
contributing factors to the Veteran's hearing loss.  The 
specialist opined that it is just as likely as not that the 
noise exposure in military is the principal cause of the 
Veteran's hearing loss.

Based on the noise exposure during service, current hearing 
loss and the positive medical opinion, the Board concludes 
that service connection for bilateral hearing loss is 
warranted on a direct basis.

III.  Entitlement to Service Connection for Bilateral 
Tinnitus

As stated previously, under the relevant laws and 
regulations, service connection may be granted if the 
evidence demonstrates that a current disability resulted from 
an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran asserts he suffers from constant, extreme 
tinnitus.  The Veteran's entrance examination from October 
1954 did not note any ear abnormalities.  VA outpatient 
records show complaints and a diagnosis of constant bilateral 
subjective tinnitus.  

The Veteran was afforded a VA examination in December 2008.  
He reported that he has constant bilateral tinnitus, moderate 
in severity, which started many years ago.  The examiner 
diagnosed him with constant, bilateral, subjective tinnitus.  
The examiner indicated that the tinnitus is as likely as not 
a symptom associated with the Veteran's hearing loss.  The 
examiner stated that the Veteran's tinnitus has a number of 
potential non-military etiologies, including aging, diabetes, 
high blood pressure, usage of a potentially ototoxic 
medication and significant long-term occupational noise 
exposure without hearing protection.  The examiner opined 
that he could not allocate a degree of the Veteran's current 
tinnitus to each of the non-military etiologies or to his 
military noise exposure.  The examiner did not rule out the 
Veteran's military noise exposure as a cause of his tinnitus.  

An opinion as to the likelihood the Veteran's current 
tinnitus is etiologically related to exposure to hazardous 
noise during service was requested from an otolaryngologist 
in April 2009.  The specialist indicated that the Veteran's 
hearing loss is the most likely etiology of his tinnitus, and 
opined that the Veteran's hearing loss, leading to bilateral 
tinnitus, is due to his noise exposure in the military.  
Furthermore, the specialist opined it is just as likely as 
not that noise exposure during service is the principal cause 
of his tinnitus.  

In view of the totality of the evidence, the Board finds that 
the evidence is at least in equipoise as to whether the 
Veteran's current tinnitus is etiologically related to his 
in-service noise exposure.  Upon resolution of every 
reasonable doubt in the Veteran's favor, the Board concludes 
that service connection is warranted for his bilateral 
tinnitus.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


